Order filed May 12, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00100-CV
                                   ____________

                          IN THE MATTER OF I.C.M., JR.


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-03425J

                                   ORDER

      Appellant’s brief was due April 28, 2022. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before June 13, 2022, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.